             Case 1:19-cv-09679 Document 1 Filed 10/21/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHELE EVE SANDBERG,

                                Plaintiff,                    Docket No. 1:19-cv-9679

        - against -                                           JURY TRIAL DEMANDED

 JONAS BROTHERS ENTERPRISES LLC, NICK
 JONAS, JOE JONAS, and KEVIN JONAS

                                Defendant.


                                         COMPLAINT

       Plaintiff Michele Eve Sandberg (“Sandberg” or “Plaintiff”) by and through her

undersigned counsel, as and for her Complaint against Defendants Jonas Brothers Enterprises

LLC (“Jonas Brothers”), Nick Jonas (“Nick”), Joe Jonas (“Joe”) and Kevin Jonas (“Kevin” and

together with Jonas Brothers, Nick and Joe “Defendants”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants unauthorized reproduction and public display of a

copyrighted photograph of the pop rock band The Jonas Brothers kicking off their Happiness

Begins Tour at the American Airlines Arena in Miami, Florida, owned and registered by

Sandberg, a professional photographer. Accordingly, Sandberg seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:19-cv-09679 Document 1 Filed 10/21/19 Page 2 of 5



       3.      This Court has personal jurisdiction over Defendants because Defendants resides

in and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Sandberg is a professional photographer in the business of licensing her

photographs to online and print media for a fee.

       6.      Upon information and belief, Jonas Brothers is a domestic business corporation

duly organized and existing under the laws of the State of Delaware with a place of business 250

West 57th Street, Suite 20003, New York, New York 10107. At all times material, hereto, Jonas

Brothers has operated their Instagram Pages at the URL: www.Instagram.com/KevinJonas,

www.Instagram.com/JoeJonas, www.Instagram.com/NickJonas (the “Websites”).

       7.      Upon information and belief, Nick is an individual with a place of business 250

West 57th Street, Suite 20003, New York, New York 10107. At all times material, hereto, Nick

has operated his Instagram Page at the URL: www.Instagram.com/NickJonas (the “Nick

Website”).

       8.      Upon information and belief, Joe is an individual with a place of business 250

West 57th Street, Suite 20003, New York, New York 10107. At all times material, hereto, Joe has

operated his Instagram Page at the URL: www.Instagram.com/JoeJonas (the “Joe Website”)

       9.      Upon information and belief, Kevin is an individual with a place of business 250

West 57th Street, Suite 20003, New York, New York 10107. At all times material, hereto, Kevin

has operated his Instagram Page at the URL: www.Instagram.com/KevinJonas (the “Kevin

Website”)

                                  STATEMENT OF FACTS
              Case 1:19-cv-09679 Document 1 Filed 10/21/19 Page 3 of 5



       A.      Background and Plaintiff’s Ownership of the Photograph

       10.     Sandberg photographed the pop rock band The Jonas Brothers kicking off their

Happiness Begins Tour at the American Airlines Arena in Miami, Florida (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       11.     Sandberg is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       12.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-174-135.

       B.      Defendant’s Infringing Activities

       13.     Defendants ran the Photograph on the Websites as marketing to promote their

band. Screenshots of the Photograph on the Websites are attached hereto as Exhibit B.

       14.     Defendants did not license the Photograph from Plaintiff for its Websites, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Websites.

       15.     The Websites combined received 2,167,802 Likes.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       16.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       17.     Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Websites. Defendants are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
                Case 1:19-cv-09679 Document 1 Filed 10/21/19 Page 4 of 5



          18.    The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          19.    Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          20.    As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          21.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          22.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.     That Defendant Defendants be adjudged to have infringed upon Plaintiff’s

                 copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’

                 profits, gains or advantages of any kind attributable to Defendant’ infringement of

                 Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.     That Defendant be required to account for all profits, income, receipts, or other

                 benefits derived by Defendant as a result of its unlawful conduct;
             Case 1:19-cv-09679 Document 1 Filed 10/21/19 Page 5 of 5



       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 20, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                    Attorneys for Plaintiff Michele Eve Sandberg
